Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2019

                                       No. 04-18-00872-CV

                          IN THE INTEREST OF C. M. S, A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01181
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
        On February 7, 2019, appellant’s appointed counsel filed an amended Anders brief.
Appointed counsel attached a certificate of counsel to his brief, stating he provided a copy of his
brief and “a letter advising [P.G.B.] of her right to examine the entire appellate record for the
purpose of filing a pro se brief.” However, the statement provided by appointed counsel does not
constitute proof to this court that he supplied appellant with a form motion to allow appellant pro
se access to the appellate record.

        In Kelly v. State, the Court of Criminal Appeals specifically stated that in Anders cases, in
addition to appointed counsel’s other duties, counsel must provide appellant with a form motion
for purposes of requesting the record and inform appellant that “in order to effectuate his right to
review the appellate record pro se, should he choose to invoke it, he must sign and date the
motion and send it on to the court of appeals within ten days of the date of the letter from
appellate counsel.” 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Moreover, counsel must
“notify the court of appeals, in writing” that he has supplied the appellant with a form motion for
pro se access to the appellate record and the court’s mailing address. Id.

        Accordingly, we ORDER appellant’s appointed counsel to file in this court on or before
February 19, 2019, proof that: (1) he has supplied appellant with a form motion for pro se
access to the appellate record; (2) advised appellant of this court’s mailing address; and (3)
advised appellant that should she desire access to the record for purposes of filing a pro se brief,
she must sign, date, and send the motion for access to the record to this court within ten days of
the date of her letter.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court